[Cite as State v. Stearns, 2022-Ohio-4245.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO,                                    CASE NO. 2021-L-091

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        -v-                                       Court of Common Pleas

REGINALD L. STEARNS,
                                                  Trial Court No. 2020 CR 000819
                 Defendant-Appellant.


                                              OPINION

                                     Decided: November 28, 2022
                                         Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Vanessa R. Clapp, Lake County Public Defender, and Melissa A. Blake, Assistant Public
Defender, 125 East Erie Street, Painesville, OH 44077 (For Defendant-Appellant).


MARY JANE TRAPP, J.

        {¶1}     Appellant, Reginald L. Stearns (“Mr. Stearns”), appeals the judgment of the

Lake County Court of Common Pleas, which imposed an aggregate indefinite prison term

of eight to 12 years following Mr. Stearns’ guilty pleas to seven counts that related to drug

trafficking.

        {¶2}     Mr. Stearns asserts six assignments of error. In assignments of error one

through five, he attacks the constitutionality of the Reagan Tokes Law, which is the

indefinite sentencing scheme under which he was sentenced. In assignment of error six,
he contends that his sentence is unsupported by the record and contrary to law because

the trial court failed to consider the seriousness/recidivism factors pursuant to RC.

2929.12.

          {¶3}   After a careful review of the record and pertinent law, we overrule Mr.

Stearns’ assignments of error, finding them to be without merit, with the exception of his

first assignment of error. While this appeal was pending, the Supreme Court of Ohio

decided State v. Maddox, --- Ohio St.3d ---, 2022-Ohio-764, --- N.E.3d ---, in which it

concluded that constitutional challenges to the Reagan Tokes Law are ripe for review. Id.

at ¶ 1. Thus, Mr. Stearns’ first assignment of error has merit insofar as it allows us to

review his second thru fifth assignments of error.

          {¶4}   We overrule Mr. Stearns’ second through fifth assignments of error in which

he challenges the constitutionality of the Reagan Tokes Law based on this court’s

precedent in State v. Moran, 2022-Ohio-3610, --- N.E.3d --- (11th Dist.) (“Moran II”), and

State v. Taylor, 2022-Ohio-3611, --- N.E.3d --- (11th Dist.). In those cases, we determined

that the Reagan Tokes Law does not violate the doctrine of separation of powers, an

appellant’s constitutional rights to due process, fair trial, or trial by jury, and, further, that

it is not void for vagueness.

          {¶5}   As to Mr. Stearns’ sixth assignment of error, the trial court explicitly stated

both at the sentencing hearing and in the sentencing entry that it considered the

seriousness and recidivism facts pursuant to R.C. 2929.12, and then reviewed them for

the record. Most fundamentally, we are not permitted to independently reweigh on appeal

the R.C. 2929.12 factors, and there is nothing to suggest Mr. Stearns’ sentence is contrary

to law.

                                                2

Case No. 2021-L-091
        {¶6}    The judgment of the Lake County Court of Common Pleas is affirmed.

                             Substantive and Procedural History

        {¶7}    At a change of plea hearing, Mr. Stearns pleaded guilty to seven counts in

a 14-count indictment:

        {¶8}    Amended1 Count 1: complicity to trafficking in a fentanyl-related compound,

a fourth-degree felony, in violation of R.C. 2923.03 and R.C. 2925.03(A)(1), with a

contraband/instrumentalities forfeiture specification as set forth in R.C. 2941.1417 and

R.C. 2981.04;

        {¶9}    Amended Count 2: complicity to trafficking in a fentanyl-related compound,

a lesser included offense to Amended Count 3 and a fifth-degree felony, in violation of

R.C. 2923.03 and R.C. 2925.03(A)(1), with a contraband/instrumentalities forfeiture

specification as set forth in R.C. 2941.1417 and R.C. 2981.04;

        {¶10} Amended Count 3: complicity to trafficking in a fentanyl-related compound,

a second-degree felony, in violation of R.C. 2923.03 and R.C. 2925.03(A)(2), with a

contraband/instrumentalities forfeiture specification, an instrumentalities forfeiture

specification, and a U.S. currency/proceeds forfeiture specification as set forth in R.C.

2941.1417 and R.C. 2981.04;

        {¶11} Count 4: possession of a fentanyl-related compound, a fifth-degree felony,

in violation of R.C. 2925.11, with a contraband/instrumentalities forfeiture specification,




1. Prior to the plea hearing, pursuant to Crim.R. 7(D), the state moved to amend Count 1 to read: “The
amount of fentanyl does not equal or exceed one (1) gram” and Count 3 to read: “The amount of a fentanyl-
related compound equals or exceeds ten (10) grams but less than twenty (20) grams” for purposes of this
plea. The court granted the amendment without objection.
                                                   3

Case No. 2021-L-091
an instrumentalities forfeiture specification, and a U.S. currency/proceeds forfeiture

specification as set forth in R.C. 2941.1417 and R.C. 2981.04;

       {¶12} Count 6: possession of a fentanyl-related compound, a fifth-degree felony,

in violation of R.C. 2925.11, with a contraband/instrumentalities forfeiture specification as

set forth in R.C. 2941.1417 and 2981.04;

       {¶13} Count 7: possession of cocaine, a fifth-degree felony, in violation of R.C.

2925.11, with a contraband/instrumentalities forfeiture specification as set forth in R.C.

2941.1417 and R.C. 2981.04; and

       {¶14} Count 9: possession of a fentanyl-related compound, a fifth-degree felony,

in violation of R.C. 2925.11, with a contraband/instrumentalities forfeiture specification as

set forth in R.C. 2941.1417 and R.C. 2981.04.

       {¶15} At the plea hearing, the state stated the facts of the offenses for the record,

explaining that Mr. Stearns knowingly sold or offered to sell to a confidential informant a

fentanyl-related compound or a compound, mixture, preparation, or substance containing

a fentanyl-related compound, a schedule two controlled substance, in complicity with a

co-defendant on two different occasions. In the first incident, the drugs did not equal or

exceed one gram and were less than one gram (.78), and the offense occurred in the

vicinity of a child. There was also contraband and/or instrumentalities related to the sale,

including plastic bags, despropionyl fentanyl, and fentanyl. In the second incident, the

sale was facilitated by Mr. Stearns and actually committed by his co-defendant. The

drugs did not equal or exceed one gram and were less than one gram (.52), and there

were contraband and/or instrumentalities related to the offense, including plastic bags,

despropionyl fentanyl, and fentanyl.

                                             4

Case No. 2021-L-091
       {¶16} Arrest and search warrants were issued as a result of these two drug buys.

Upon execution of the warrants, Mr. Stearns, along with his co-defendant, were found to

have 10 but less than 20 grams of the fentanyl-related compound they intended to sell.

There were also contraband/instrumentalities related to the offense, including

mirtazapine, digital scales, fentanyl testing strips, a prescription bottle, empty cephalexin

and loperamide capsules, tramadol, despropionyl fentanyl, fentanyl, and two iPhones.

The offense was facilitated with a 2010 Chevy Equinox, which was used as an

instrumentality to facilitate the drug trafficking. Mr. Stearns also had $5,289 in cash on

his person, which was seized during his arrest. The search of his car and residence also

revealed Mr. Stearns was in possession of additional bags of fentanyl or a fentanyl-related

compound, .39 grams and .87 grams, respectively, as well as a plastic container, a

prescription bottle, cocaine, a digital scale with residue, despropionyl fentanyl, and

fentanyl.

       {¶17} The court accepted Mr. Stearns’ guilty pleas, deferred sentencing, and

referred the matter to the Lake County Adult Probation Department for a pre-sentence

investigation and report as well as a comprehensive psychological evaluation, including

a drug and alcohol evaluation.

       {¶18} At the sentencing hearing and in its Judgment Entry of Sentence, the trial

court stated it considered the record, oral statements, victim impact statements, the pre-

sentence report and/or drug and alcohol evaluation, as well as the principles and

purposes    of   sentencing      pursuant   to   R.C.    2929.11,    and     balanced    the

seriousness/recidivism factors pursuant to R.C. 2929.12. The court found that Amended

Count 2 was a lesser included offense of Amended Count 3 and that a prison sentence

                                             5

Case No. 2021-L-091
was mandatory as to Amended Count 3. The court further found that Mr. Stearns posed

the greatest likelihood of recidivism given his extensive criminal history, that a minimum

sentence would demean the seriousness of the offense, and that the maximum prison

term was needed to protect the public from future harm by Mr. Stearns.

      {¶19} The court sentenced Mr. Stearns to 18 months in prison on Amended Count

1; 12 months in prison on Amended Count 2; an indefinite mandatory prison term of a

minimum of 8 years and a maximum of 12 years on Amended Count 3; 12 months in

prison on Count 4; 12 months in prison on Count 6; 12 months in prison on Count 7; and

12 months in prison on Count 9. All counts were ordered to run concurrent with one

another for an aggregate mandatory indefinite prison term of a minimum of 8 years to an

aggregate maximum prison term of 12 years. The court also ordered the property and

monies seized from the arrest and search to be forfeited. The court imposed and then

waived the mandatory $7,500 fine as to the lesser included offense in Amended Count 3

due to a finding that Mr. Stearns was indigent.

      {¶20} Mr. Stearns raises six assignments of error on appeal:

      {¶21} “[1.]     The Defendant-Appellant’s constitutional challenges to the

indeterminate prison sentence of eight to twelve years that was ordered pursuant to the

‘Reagan Tokes Act,’ aka Senate Bill 201, are ripe for review.

      {¶22} “[2.] The Defendant-Appellant’s indeterminate prison sentence of eight to

twelve years that was ordered pursuant to the ‘Reagan Tokes Act,’ aka Senate Bill 201,

must be reversed as the Reagan Tokes Act is unconstitutionally void for vagueness.

      {¶23} “[3.] The Defendant-Appellant’s indeterminate prison sentence of eight to

twelve years that was ordered pursuant to the ‘Regan Tokes Act,’ aka Senate Bill 201,

                                            6

Case No. 2021-L-091
must be reversed as the Reagan Tokes Act unconstitutionally violates the doctrine of

separation of powers.

       {¶24} “[4.] The Defendant-Appellant’s indeterminate prison sentence of eight to

twelve years that was ordered pursuant to the ‘Reagan Tokes Act,’ aka Senate Bill 201,

violates his constitutional right to trial by jury as guaranteed by the Sixth And Fourteenth

Amendments to the United States Constitution and Article I, Section 5 of the Ohio

Constitution.

       {¶25} “[5.] The Defendant-Appellant’s indeterminate prison sentence of eight to

twelve years that was ordered pursuant to the ‘Reagan Tokes Act,’ aka Senate Bill 201,

violates his constitutional rights to fair trial and due process as guaranteed by the Fifth,

Sixth and Fourteenth Amendments to the United States Constitution and Article I,

Sections 5 & 10 of the Ohio Constitution.

       {¶26} “[6.] The individual prison terms imposed by the trial court on counts one,

two, three, four, six, seven, and nine were unsupported by the record with respect to the

factors the court must consider pursuant to R.C. 2929.12 and thus, are contrary to law.”

                                    Reagan Tokes Law

       {¶27} We collectively address Mr. Stearns’ first through fifth assignments of error,

which challenge the constitutionality of the Reagan Tokes Law. More specifically, in his

first assignment of error, Mr. Stearns contends that his constitutional challenges to the

Reagan Tokes Law are ripe for review. In his second through fifth assignments of error,

he contends, respectively, that the Reagan Tokes Law is void for vagueness, violates the

doctrine of separation of powers, violates his right to trial by jury, and violates his rights

to a fair trial and due process.

                                              7

Case No. 2021-L-091
                                        Ripe for Review

       {¶28} We agree with Mr. Stearns that the Reagan Tokes Law is ripe for review.

While his appeal was pending, the Supreme Court of Ohio decided Maddox, supra, in

which it concluded that such challenges are ripe for review, and reversed this court’s

decision in State v. Moran, 11th Dist. Lake Nos. 2020-L-114, 2020-L-115, 2020-L-116, &

2020-L-117, 2021-Ohio-1987 (“Moran I”), for further proceedings consistent with Maddox.

See In re Cases Held for the Decision in State v. Maddox, 167 Ohio St.3d 409, 2022-

Ohio-1352, 193 N.E.3d 553, ¶ 1. Thus, we sustain Mr. Stearns’ first assignment of error

and proceed to address his constitutional challenges to the Reagan Tokes Law.

                     The Constitutionality of the Reagan Tokes Law

       {¶29} In Moran II, supra, and Taylor, supra, we determined that the Reagan Tokes

Law does not violate the doctrine of separation of powers, an appellant’s constitutional

rights to due process, fair trial, or trial by jury, and, further, that it is not void for vagueness.

Thus, because we found the Reagan Tokes Law constitutional for the reasons stated in

those opinions, we overrule Mr. Stearns’ second through fifth assignments of error and

find them to be without merit.

       {¶30} Moreover, we note that the Reagan Tokes Law has been found

constitutional by the First, Second, Third, Fourth, Fifth, Sixth, Eighth, and Twelfth Districts.

See State v. Guyton, 1st Dist. Hamilton No. C-190657, 2022-Ohio-2962; State v.

Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153; State v. Hacker, 2020-Ohio-

5048, 161 N.E.3d 112 (3d Dist.); State v. Bontrager, 2022-Ohio-1367, 188 N.E.3d 607

(4th Dist.); State v. Ratliff, 2022-Ohio-1372, 190 N.E.3d 684 (5th Dist.); State v. Maddox,

2022-Ohio-1350, 188 N.E.3d 682 (6th Dist.); State v. Delvallie, 2022-Ohio-470, 185

                                                 8

Case No. 2021-L-091
N.E.3d 536 (8th Dist.) (en banc); State v. Guyton, 12th Dist. Butler No. CA2019-12-203,

2020-Ohio-3837.      The issue of whether the Reagan Tokes Law is constitutional is

currently pending before the Supreme Court of Ohio. See State v. Hacker, case no. 2020-

1496, and State v. Simmons, case no. 2021-0532.

       {¶31} Thus, in accordance with this court’s precedent, we overrule Mr. Stearns’

second through fifth assignments of error.

                      Sentencing Factors Pursuant to R.C. 2929.12

       {¶32} In his sixth assignment of error, Mr. Stearns challenges his sentence as

unsupported by the record and contrary to law, contending that the trial court erred in

failing to consider the seriousness and recidivism factors of R.C. 2929.12.

       {¶33} Thus, we apply the standard of review for felony sentences, which is

governed by R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

59 N.E.3d 1231, ¶ 16. Pursuant to R.C. 2953.08(G)(2):

       {¶34} “The court hearing an appeal under division (A), (B), or (C) of this section

shall review the record, including the findings underlying the sentence or modification

given by the sentencing court.

       {¶35} “The appellate court may increase, reduce, or otherwise modify a sentence

that is appealed under this section or may vacate the sentence and remand the matter to

the sentencing court for resentencing. The appellate court’s standard of review is not

whether the sentencing court abused its discretion. The appellate court may take any

action authorized by this division if it clearly and convincingly finds either of the following:




                                               9

Case No. 2021-L-091
       {¶36} “(a) That the record does not support the sentencing court’s findings under

division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14, or

division (I) of section 2929.20 of the Revised Code, whichever, if any, is relevant;

       {¶37} “(b) That the sentence is otherwise contrary to law.”

       {¶38} “‘Clear and convincing evidence is that measure or degree of proof which is

more than a mere “preponderance of the evidence,” but not to the extent of such certainty

as is required “beyond a reasonable doubt” in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.’” Marcum at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d

118 (1954), paragraph three of the syllabus.

       {¶39} The Supreme Court of Ohio in State v. Jones, 163 Ohio St.3d 242, 2020-

Ohio-6729, 169 N.E.3d 649, recently clarified that contrary to the “dicta” in Marcum, R.C.

2953.08(G)(2)(a) does not provide a basis for an appellate court to modify or vacate a

sentence based on the lack of support in the record for the trial court’s findings under

R.C. 2929.11 and 2929.12. Id. at ¶ 29; see Marcum at ¶ 23. See also State v. Patrick,

164 Ohio St.3d 309, 2020-Ohio-6803, 172 N.E.3d 952, ¶ 67, fn. 2 (Donnelly, J.,

concurring) (the failure to observe the statutory requirements of R.C. 2929.11 and

2929.12 is not subject to appeal pursuant to R.C. 2953.08).               “Nothing in R.C.

2953.08(G)(2) permits an appellate court to independently weigh the evidence in the

record and substitute its judgment for that of the trial court concerning the sentence that

best reflects compliance with R.C. 2929.11 and 2929.12.” Jones at ¶ 42.

       {¶40} We note that Mr. Stearns expresses some confusion in his assignment of

error as to “contrary to law” in his challenge of whether the trial court erred in failing to

                                             10

Case No. 2021-L-091
consider the seriousness/recidivism factors of R.C. 2929.12. The Jones majority clarified

that the term “otherwise contrary to law” under R.C. 2953.08(G)(2)(b) does not

encompass an appellate court’s conclusion that a sentence is not supported by the

record. Id. at ¶ 32. See also State v. Toles, 166 Ohio St.3d 397, 2021-Ohio-3531, 186

N.E.3d 784 (affirming on the authority of Jones where the appellant challenged whether

his sentence was supported by the record).

       {¶41} Thus, following precedent, R.C. 2953.08(G)(2) does not allow an appellate

court to review whether the record supports the sentence under R.C. 2929.12.

                                       R.C. 2929.12

       {¶42} R.C. 2929.11 and R.C. 2929.12 apply as a general judicial guide for every

sentencing. State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, ¶ 36.

       {¶43} R.C. 2929.12(A) grants the sentencing judge discretion “‘to determine the

most effective way to comply with the purposes and principles of sentencing.’” Foster at

¶ 37, quoting R.C. 2929.12(A). “[I]n exercising that discretion, the court shall consider,

along with any other ‘relevant’ factors, the seriousness factors set forth in divisions (B)

and (C) and the recidivism factors in divisions (D) and (E) of R.C. 2929.12.” Id., quoting

R.C. 2929.12(A). These statutory sections provide a nonexclusive list for the court to

consider. Id.

       {¶44} The trial court possesses broad discretion to determine the most effective

way to comply with the purposes and principles of sentencing within the statutory

guidelines. State v. Phifer, 11th Dist. Trumbull No. 2020-T-0010, 2020-Ohio-4694, ¶ 52;

R.C. 2929.12(A).      The statutes do not mandate judicial fact-finding, and when a

sentencing court states that it has considered these factors, it fulfills its duty. State v.

                                            11

Case No. 2021-L-091
DeLuca, 11th Dist. Lake No. 2020-L-089, 2021-Ohio-1007, ¶ 18. Even a silent record

raises the presumption that the sentencing court considered all relevant factors. Id.; State

v. Adams, 37 Ohio St.3d 295, 525 N.E.2d 1361 (1988), paragraph three of the syllabus.

       {¶45} As our review indicates, the trial court was explicit at the sentencing hearing

and in the sentencing entry that it considered the seriousness/recidivism factors pursuant

to R.C. 2929.12. Although the trial court cited to the wrong statutory section at the

sentencing hearing, it is clear that the court was referring to R.C. 2929.12. Thus, the

court stated:

       {¶46} “I have considered all relevant factors including the seriousness and the

recidivism factors set forth in Divisions B through E of Revised Code 2929.19. In that

regard, the offenses are more serious because the offender acted as a part of an

organized criminal activity. There are no factors making the offenses less serious. In

terms of recidivism there are factors making recidivism more likely. The defendant has

an extensive criminal record of similar offenses, as well as offenses of violence.”

(Emphasis added.)

       {¶47} The court then reviewed Mr. Stearns’ lengthy criminal history, which

includes 13 cases where he was sent to prison, convictions in Pennsylvania and Ohio,

charges pending in Cuyahoga County at the time of sentencing, and an adjudication as

a juvenile for carrying concealed weapons, and the fact that he was the principal offender

in this case.

       {¶48} Lastly, the sentencing judgment entry explicitly states that the trial court

“balanced the seriousness and recidivism factors under R.C. 2929.12.”



                                            12

Case No. 2021-L-091
       {¶49} Thus, even if this court could independently review and weigh the evidence,

it cannot be said that Mr. Stearns’ sentence is not supported by the record given his

lengthy criminal history, and there is nothing in the record to suggest that his sentence is

contrary to law.

       {¶50} With the exception of his first assignment of error, which allowed us to

review his second through fifth assignments of error, Mr. Stearns’ assignments of error

are without merit.

       {¶51} Thus, we affirm the judgment of the Lake County Court of Common Pleas.



THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            13

Case No. 2021-L-091